Citation Nr: 1619168	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-29 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted an increased rating from 10 to 30 percent.

In February 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file. At the Veteran's request, the undersigned held the record of the hearing open for 60 days pending receipt of additional evidence under waiver of initial review and consideration by the RO. The Board has not received any additional evidence related to the claim.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In this case the Veteran has reported rectal leakage that requires that he sit on a towel during flare-ups of his disability.  These symptoms are not included under Diagnostic Code 7323.  They may form the basis for an award of a separate grant of service connection; thus, the issue of a separate award of service connection for rectal leakage is referred to the RO for appropriate action.




FINDING OF FACT

The Veteran's ulcerative colitis manifests with moderately severe symptoms.  He is not shown to be malnourished.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.114, Diagnostic Code (DC) 7323 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the September 2008 rating decision, via a June 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), modified 580 F.3d 1270 (Fed. Cir. 2009); 38 C.F.R. § 3.159(b)(1). Neither the Veteran nor his representative has asserted any notice error or prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's relevant treatment records are in the claims file. Neither he nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Further, as noted in the Introduction, the undersigned held the record of the hearing open for 60 days so the Veteran could obtain additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Applicable Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found as concerns the severity of the disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Background

Historically, a March 1974 rating decision reflects that the Veteran was treated for rectal bleeding in service, and the disorder was service connected as proctitis with a noncompensable rating, effective in October 1973.  (03/25/1973 VBMS entry-Rating Decision).  A February 1971 rating decision changed the disorder to ulcerative colitis and granted a 10-percent rating under 38 C.F.R. § 4.114, DC 7323, effective in September 1990, (02/07/1990-VBMS entry-Rating Decision).  VA received the Veteran's current claim of entitlement to an increased rating in June 2008.

Rating Criteria

The rating criteria for ulcerative colitis provide for a 30-percent rating for symptoms that are moderately severe with frequent exacerbations. A 60-percent rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A-100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, DC 7323.

Discussion

The June 2008 examination report reflects that the Veteran reported a 10-pound weight loss within the prior year.  He stated further that he had frequent nausea, vomiting and heartburn but no constipation, although he experienced frequent diarrhea. He reported further that had occasional blood in his
stool, but he denied any fistulae or fecal discharge.  He told the examiner that he was taking sulfasalazine daily, which did not control the frequency of his ulcerative colitis but did decrease its severity.   The Veteran denied any side effects of the medication.  He stated that he lived with constant abdominal pain and cramping, and that the frequency of his ulcerative colitis attacks depended on how much he ate, but they occurred at least once or twice a month.  He stated that he was unable to eat three meals a day, so he ate only one meal a day; he was afraid to eat.  The Veteran reported that, during attacks, he had increased cramping, increased diarrhea and bloody stools.  He avoided all dairy products and foods with seeds.  He reported that he had to eat only soft foods and foods that were easy to digest.  The veteran stated the condition did not affect his occupation because he was not working.  He denied having undergone any surgery for the disorder.

Physical examination revealed the Veteran to weigh 152.2 pounds.  The examiner noted the Veteran to be well nourished, well developed; and, although the Veteran was a very slender man, he had no outward signs of anemia or outward evidence of debilitation.  The Veteran had generalized abdominal pain with minimal palpation of his abdomen and hyperactive bowel sounds in all quadrants.  Otherwise he had a normal abdominal exam.  There were no abdominal masses, lesions, jaundice or any significant evidence of anemia. (04/28/2016 VBMS entry-C&P Exam).

Upon receipt of the examination report, as noted in the Introduction, the RO increased the Veteran's rating from 10 to 30 percent.  See 38 C.F.R. § 4.114, DC 7323.

On his Substantive Appeal, the Veteran asserted that he was entitled to a 60-percent rating, as he was malnourished, tired all of the time, anemic, and had lost 10 pounds over the prior four months, even though he had not been dieting.  As noted above, the June 2008 examination report noted that the examiner reviewed the Veteran's laboratory reports and opined that he was not anemic. The Board's review of the medical records did not verify the Veteran's report that he had lost 10 pounds over a four month period.  An October 2010 entry notes that the Veteran had a history of weight loss, though a specific amount was not stated.  (11/24/2010 VBMS entry-Medical Treatment-Government Facility).  On the other hand, this entry was part of the diagnostic process where the Veteran was diagnosed with non-Hodgkin's lymphoma.  Most important, however, is the fact that the examiner at the June 2008 examination noted that the Veteran was not malnourished.  In the absence of malnutrition, there is no factual basis for a rating higher than 30 percent.  38 C.F.R. § 4.114, DC 7323.

The RO arranged another examination in June 2014.  (06/17/2014 VBMS entry-C&P Exam).  The examination report reflects that the examiner reviewed the claims file as part of the examination.  The Veteran reported that over the prior year he had experienced increased ulcerative colitis symptoms, which occurred at least once a month and consisted of bloody stools, abdominal pain, and frequent stools.  He also reported ongoing fatigue flare-ups of the ulcerative colitis.  The Veteran also told the examiner that he had been taken off of his colitis medication while he was undergoing treatment for his lymphoma, which was completed in June 2013.

The examiner noted that the Veteran's symptoms included diarrhea, abdominal distension, anemia, and nausea, and that he had experienced more than seven attacks over the prior 12 months.  The Examiner specifically noted that the Veteran did not have weight loss attributable to an intestinal condition, and that there was no malnutrition.  The examiner opined that there was no occupational impairment due to the disorder.

At the hearing, the Veteran testified that he was anemic, he had constant stomach pains and heartburn and that he required constant medication.  The Veteran testified further that he experienced exacerbations for at least a week out of every month.  During the flare-ups, the nausea and vomiting were constant, for which his medication was ineffective, and he had bloody stools and anal seepage.  The Veteran testified that he did not leave his home during these periods, and that he sat on a towel in the event of seepage.  In response to a question from the undersigned, the Veteran responded that his weight fluctuated between 160 and 175 pounds.  The Veteran opined that his symptoms were severe.  (02/12/2016 VBMS entry-Hearing Testimony).  The Veteran's representative asserted that the examination report was incomplete because the examiner did not indicate the severity of the Veteran's symptoms.  (Id. at 2).
The Board acknowledges the representative's assertion but, regardless of whether the examiner opined on the severity of the Veteran's symptoms, her objective findings on clinical examination met that requirement.  This is so because the rating criteria in fact provide the definition of severe symptoms: numerous attacks a year and malnutrition and health only fair during remissions. DC 7323. (Emphasis added).  Hence, there is no need for a remand solely for the examiner to opine on the severity of the Veteran's symptoms.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); cf. Johnson  v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  As noted earlier, the examiners at both the 2008 and 2014 examinations noted that the Veteran was not malnourished.  Hence, while the Veteran meets the criterion of numerous attacks a year, his disability does not manifest with malnutrition.  There also is no evidence that the state of his health during remissions is only fair.  VA records related to the lymphoma note weight loss due to that disease.  (03/14/2014 VVA entry-Capri 1, pgs 1-2).  Although the Veteran's colitis disability does not manifest with the symptoms for a 60-percent rating, the Board nonetheless notes that he is also service connected for hepatitis C; and, the May 2015 liver examination report noted the absence of any liver abscesses.  (05/01/2015 VBMS entry-C&P Exam-DBQ Liver).  Thus, the preponderance of the evidence shows that the Veteran's ulcerative colitis more nearly approximates the assigned 30-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.114, DC 7323.  Both examination reports reflect that there is no occupational impairment.

The Board acknowledges the Veteran's personal opinion, as stated earlier, that he is malnourished and that his symptoms are severe.  There are certain disorders which a lay person is competent to identify.  See 38 C.F.R. § 3.159(a).  The Board determines this on a case-by-case basis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that determining whether a person meets the medical definition of malnutrition, and identifying the severity of an intestinal disorder require medical training.  Hence, the Veteran's personal opinion has little if any probative value.
The Veteran's representative noted that the Veteran was to undergo a colonoscopy in March 2016, and that was one of the reasons the undersigned held the hearing record open, as the Veteran advised that he would obtain any additional records and submit them.  As noted in the Introduction, no additional records were submitted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating in excess of 30 percent for ulcerative colitis is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


